Case 0:19-cv-60341-MGC Document 160 Entered on FLSD Docket 06/23/2020 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    CASE NO. 0:19-cv-60341-MGC

       OJ COMMERCE LLC; and
       NAOMI HOME, INC.,

               Plaintiffs

       v.


       KIDKRAFT, LP; and
       MID-OCEAN PARTNERS, LP

               Defendants.
              PLAINTIFFS’ REPLY IN SUPPORT OF EXPEDITED MOTION TO COMPEL
            I. Defendants’ representation that they have fully complied with their discovery
               obligations should not be credited—even as officers of the Court.
              This Court should reject Defendants’ invitation to accept at face value their representation
   that “they have complied in full with their document production obligations.” (ECF No 148 at 2).
   While Plaintiffs do not make this argument lightly, Defendants have repeatedly shown that their
   word is not their bond. Indeed, Defendants do not dispute that they sandbagged Plaintiffs with
   1,277 new documents (22% of their total production) a mere ten days before moving for summary
   judgment—and forty-two days after representing to this Court (in an effort to defeat Plaintiffs’
   motion to extend discovery) that their “document productions [were] complete after many months
   of work.” (ECF No. 123 at 4). Rather, Defendants claim that misrepresenting facts to this Court in
   violation of their duty of candor is not “unusual.” (ECF No. 148 at 3); see also Ex. 1, May 18
   Email at 2 (Defendants retorting “spare me your rhetoric about delays and prejudice”).
              The remainder of Defendants’ response only digs a deeper hole. Defendants take great
   liberties in asserting that the issues raised by Plaintiffs’ motion have previously been adjudicated.1
   According to Defendants, Plaintiffs’ motion is a “baseless” attempt to “resurrect the Greatest Hits
   of their discovery gripes, including several issues they previously raised to Judges Cooke and



   1
     Counsel is well aware of their duty under Local Rule 7.1(e) regarding “a subsequent motion . . .
   to a different . . . Judge for the same relief in whole or in part, upon the same or any alleged
   different state of facts.” S.D. Fl. 7.1(e) (emphasis added). But that’s not the case here.

                                                       1
Case 0:19-cv-60341-MGC Document 160 Entered on FLSD Docket 06/23/2020 Page 2 of 5



   Hunt, to take yet another shot at having document discovery continue forever.”2 (ECF No. 148 at
   2). Confusingly, Defendants argue that Plaintiffs somehow violated Magistrate Judge Hunt’s order
   requiring leave to file discovery motions by filing a Rule 16(b) motion asking Judge Cooke to
   extend the discovery deadline. Id. Equally perplexing, Defendants also contend that—by granting
   Plaintiffs’ motion to extend discovery via an Endorsed Order, (ECF No. 125)—Judge Cooke
   purportedly “rejected” the discovery issues highlighted by Plaintiffs to establish good cause for
   the extension, (ECF No. 148-1 at 1). That is sheer jiggery-pokery.
          This is not the first time that Defendants have vehemently (and falsely) accused Plaintiffs
   of allegedly filing a “baseless” discovery motion. Just like here, Defendants argued that Plaintiffs’
   earlier motion challenging Defendants’ absurd designation of 78% of their then-production as
   “Highly Confidential” (i.e. Attorneys Eyes Only) was also “baseless,” because “Defendants ha[d]
   complied fully with the designation requirements of the Protective Order.” (ECF No. 91 at 2). But
   Magistrate Judge Hunt disagreed, found Defendants’ designation of percentage “high,” granted
   Plaintiffs’ motion, and ordered Defendants to re-review their “documents and de-designate
   documents that should not be listed as highly confidential,” (ECF No. 119 at 3)—resulting in their
   subsequent de-designation of 29,829 pages due to Plaintiffs’ “baseless” motion.
          In that same order, Judge Hunt also denied “without prejudice” Plaintiffs’ motion3 to
   compel Defendants to include all “KidKraft’s board members” and “MidOcean’s deal team
   members” as document custodians, because “Defendants have represented that they will produce
   the documents sought and additional document custodians would be duplicative.” Id. at 6
   (emphasis added). Judge Hunt further ordered that “[i]f Plaintiffs determine that Defendants are
   withholding important information that is not duplicative, Plaintiffs may contact Chambers—after
   conferring with Defendants either by phone or in person—and seek permission to file a renewed
   motion.” Id. at 6-7 (emphasis omitted). Even though Plaintiffs’ instant motion says nothing about
   compelling Defendants to include their board or deal team members as custodians, Defendants
   spuriously argue that Plaintiffs “seek to re-litigate issues the Court addressed months ago.” (ECF
   No. 148 at 4). A review of the docket shows that this representation, too, is inaccurate.



   2
     Defendants mischaracterize the March 24th discovery hearing as covering “a raft of Plaintiffs’
   discovery motions,” (ECF No. 148 at 2), even though the actually covered both parties’ motions,
   (ECF No. 113), which were adjudicated by the Omnibus Order, (ECF No. 119 at 9-10).
   3
     See (ECF No. 84).

                                                    2
Case 0:19-cv-60341-MGC Document 160 Entered on FLSD Docket 06/23/2020 Page 3 of 5



           Likewise, Defendants’ attempt to exemplify that 94% of the >100,000 documents
   identified by the parties’ search terms were allegedly nonresponsive falls flat. Despite the fact that
   discovery is liberal and relevancy is broader than at trial, Defendants contend that they were
   justified in withholding ~94,000 documents identified by the parties’ agreed-upon search terms—
   which were designed to capture as many relevant documents as possible—because all those
   documents were allegedly non-responsive due to the purported overbreadth of Plaintiffs’ search
   terms. (ECF No. 148 at 3). As the quintessential example, Defendants cite a search term that hit
   upon a custodian’s email signature stating “Please consider the environment before printing,”
   which supposedly captured thousands of nonresponsive emails. Id. at 3, n.1. Yet Defendants’ own
   hit report shows that search term only hit upon 247 unique documents, a measly number in
   complex commercial litigation. See Ex. 2, Pltfs.’ Ltr. at Ex. A, Defs.’ Hit Report at Line #17.
           Defendants’ repeated willingness to mischaracterize indisputable facts in favor of
   misleading, self-serving representations—especially before this Court—is more than sufficient to
   sanction Defendants. See, e.g., In re Ford Motor Co., 345 F.3d 1315, 1317 (11th Cir. 2003) (“some
   kind of direct access might be permissible” where there is “a factual finding of some non-
   compliance with discovery rules”). For example, in Nachurs Alpine Sols., Corp. v. Banks, 2017
   WL 2918979 (N.D. Iowa July 7, 2017), the court found “there is at least a colorable prima facie
   showing that the withheld documents fall within the broad scope of liberal discovery because they
   contained one of the terms to search for potentially relevant documents in defendants’ ESI.” Id. at
   *4. Although the plaintiff “ha[d] not made a strong showing . . . that the withheld documents are
   relevant (but of course, without access to the documents, it is difficult for it to do so),” the “Court’s
   “confidence in defendants’ response is colored . . . by the Court’s conclusion that defendants have
   previously not complied with discovery obligations.” Id. Accordingly, the court found:
           the appropriate resolution to this dispute is: (1) defendants produce all of the ESI
           documents it identified as unresponsive under an Attorneys Eyes Only label; (2)
           that the production is not to be deemed as an admission by defendants that the
           documents are relevant; and (3) that plaintiff bear its own costs of reviewing the
           documents for the categories it believes may hold relevant documents. Should
           plaintiff discover relevant documents during this review which it believes were
           wrongfully withheld by defendants, then plaintiff can bring a motion for sanctions
           at that time to recover some or all of the attorneys’ fees associated with the search.
   Id. at *5.
           Like in Nachurs, this Court too should have little, if any confidence in Defendants’
   representations considering their prior discovery violations and their demonstrated willingness to


                                                      3
Case 0:19-cv-60341-MGC Document 160 Entered on FLSD Docket 06/23/2020 Page 4 of 5



   be less than candid with this Court. Plaintiffs have tried repeatedly tried to resolve these issues
   with Defendants, most recently by proposing a sampling to test the alleged “irrelevance” of the
   documents being withheld as nonresponsive. See Ex. 2, Pltfs.’ Ltr. Even though Defendants have
   determined that all 94,000 of the 100,000 documents are allegedly irrelevant (and thus it should
   be harmless to produce a sampling of those documents under the veil of this Court’s Protective
   Order), Defendants have refused Plaintiffs’ proposal. Nor have Defendants’ made any
   counterproposal. Defendants did not even offer to produce any of the specific missing documents
   identified in Plaintiffs’ motion, regardless of whether they hit upon Plaintiffs’ search terms or exist
   within Defendants’ manufactured narrow universe of document custodians. See (ECF No. 139 at
   5) (explaining Defendants’ “gotcha” with document custodians). On this record, Plaintiffs’
   respectfully requests that their motion be granted and that Defendants be sanctioned accordingly.4
                                                  Respectfully submitted,
                                              By: /s/Mark A. Schweikert
                                                 Velvel (Devin) Freedman
                                                 Florida Bar No. 99762
                                                 Constantine Economides
                                                 Florida Bar No. 118177
                                                 ROCHE CYRULNIK FREEDMAN LLP
                                                 200 South Biscayne Boulevard, Suite 5500
                                                 Miami, Florida 33131
                                                 vel@rochefreedman.com

                                                  Shlomo Y. Hecht, P.A.
                                                  Florida Bar No.: 127144
                                                  11651 Interchange Cir S
                                                  Miramar, FL 33025
                                                  Phone: 954-861-0025
                                                  Fax: 615-413-6404
                                                  Email: sam@hechtlawpa.com

                                                  Mark A. Schweikert
                                                  Florida Bar No. 70555
                                                  SCHWEIKERT LAW PLLC
                                                  1111 Biscayne Boulevard, Suite 1550
                                                  Miami, Florida 33131
                                                  (305) 926-9452


   4
     Defendants have advised that they will amend their RFA responses, in light of the letters
   Plaintiffs’ sent this weekend at their request. See Comp. Ex. 3, June 21 Emails & Pltfs.’ Ltrs. But
   they have not yet served their amended responses, so Plaintiffs are uncertain if this issue is moot.

                                                     4
Case 0:19-cv-60341-MGC Document 160 Entered on FLSD Docket 06/23/2020 Page 5 of 5



                                                mark@schweikertlaw.com

                                                Attorneys for Plaintiffs


                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on June 23, 2020, I electronically filed the foregoing document
   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
   served this day on all counsel of record via transmission of Notices of Electronic Filing generated
   by CM/ECF.
                                                       /s/ Mark A. Schweikert
                                                       MARK A. SCHWEIKERT




                                                   5
